DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Due to the amendment, previous 103 rejections over Ishida et al’323 in view of Laba et al’426 and Kabana (“what is the difference between titanium dioxide and zinc oxide?”, an internet article dated Aug.21, 2008) are hereby withdrawn (but see the 112(a) new matter rejection below, which is made due to the amendment).  The amended claim 1 now requires that the inventive sunscreen composition is free of silicon-containing materials (i.e., free of any material that includes silicon (i.e., a silicon element) in its structure).  Since Ishida’s sunscreen composition has to include zinc oxide (and/or titanium dioxide) hydrophobized with octyltriethoxysilane (which is a silicon-containing material) and/or dimethylpolysiloxane (which is a polymeric organosilicon compound (commonly referred to as a silicone) that is composed of the elements silicon, oxygen, carbon and hydrogen), Ishida’s sunscreen composition is not free from silicon-containing materials as both octyltriethoxysilane and dimethylpolysiloxane contain silicon element(s).
Claim Objections
Claim 16 is objected to because of the following informalities:  on line 2, applicant need to delete “between”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  on the last line, applicant need to change “and” to --- or ---.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  on the last line, applicant need to change “and” to --- or ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 8, 9, 11, 13, 15-17, 19, 20, 22, 23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As discussed above, The amended claim 1 now requires that the inventive sunscreen composition is free of silicon-containing materials (i.e., free of any material that includes silicon (i.e., a silicon atom) in its structure).  However, there is no support for such limitation in the originally filed disclosure (there is only support for instant sunscreen composition free from “silicone materials” – as discussed in the previous Office Action, silicone is polysiloxane, which is a polymer made up of siloxane bond, whereas silicon is a chemical element with the symbol Si and atomic number 14).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, applicant recite that the zinc oxide particles comprise zinc oxide particles that are formed as aggregates of smaller particles, the zinc oxide particles comprising a zinc oxide powder comprising zinc oxide aggregates . . .”  It is very confusing and unclear what applicant is trying to convey here.  As an example, when applicant recite “the zinc oxide particles comprising a zinc oxide powder comprising zinc oxide aggregates . . .”, by “the zinc oxide particles”, are they referring to the first occurrence of “the zinc oxide particles” (that comprise zinc oxide particles that are formed as aggregates of smaller particles) or to the second occurrence of the zinc oxide particles” (that are formed as aggregates of smaller particles)?  Applicant need to rewrite claim 23 so as to clarify the meaning and scope of the claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 8 depends, recites “from 20 to 25 wt.% zinc oxide”.  However, claim 8 recites “a zinc oxide content of about 24.98 wt% or about 25.0 wt%”.  Although applicant do not define what they mean by “about”, it is usually taken to mean + or – 10% in the art, which means that “about 24.98 wt.%” can mean 27.478 wt.% at the high end and “about 25.0 wt.%” can mean 27.5 wt.% at the high end.  Thus, claim 8 fails to further limit the subject matter of instant claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicant can overcome instant rejection on claim 8 by deleting “about” in front of “24.98 wt%” and “25.0 wt%”.
Response to Arguments
Applicant argue that their amendment which recites “the sunscreen composition being free from silicon-containing materials” is supported by the specification as filed because none of the example compositions contain any silicon-containing materials, nor is there any disclosure or teaching elsewhere in the specification of the composition containing any silicon-containing materials.  However, MPEP 2173.05(i) states that negative limitations may be claimed as long as they are clear and supported by the specification.  Negative limitations must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for a negative limitation.  Applicant also argue that [0014] and Example 1 of present specification explicitly state that the sunscreen composition does not contain silicone.  However, as discussed above, silicon and silicone are two different entities: silicone is polysiloxane, which is a polymer made up of siloxane bond, whereas silicon is a chemical element with the symbol Si and atomic number 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 19, 2022